Title: Thomas Jefferson to John Milledge, 10 October 1809
From: Jefferson, Thomas
To: Milledge, John


          Dear Sir  Monticello Oct. 10. 09.
          I have recieved from M. Thouin, Director of the National garden of France a collection of many different species of rice. whether any of them possess any properties which might render them preferable to those we possess, either generally, or on under particular circumstances of soil or climate I know not. but the scripture precept of ‘prove all things & hold fast that which is good’ is peculiarly wise in objects of agriculture. as ours is not a climate for experiments on that plant, I think I cannot better dispose of the packet than by putting it into your hands, who have so much the power, as well as the disposition to essay whatever promises an useful result.I have for you a very fine Iceland ram with 4. horns, who will be sent down the river, as soon as the season restores it’s navigation, to Messieurs Gibson & Jefferson of Richmond to be forwarded to mr Newton at Norfolk for you.should the laws permit I must make another effort, through your kind instrumentality, to send some of your two kinds of Cotton seed to the Agricultural society of Paris. we shall probably know ere long whether our intercourse with that country will be re-opened soon. with my respectful compliments to mrs Milledge I salute you with great esteem & respect.
          
            Th:
            Jefferson
        